PER CURIAM.
On the authority of Service Corp. International & SCI Alabama Funeral Services, Inc. v. Fulmer, 883 So.2d 621 (Ala.2003), the order of the trial court denying the motion of the defendants-appellants to compel arbitration is affirmed insofar as it applies to the plaintiffs’ claims against Service Corporation International but is reversed insofar as it applies to the plaintiffs’ claims against SCI Alabama Funeral Services, Inc. (“SCI-Alabama”). We further reject the argument of the nonsignatory plaintiffs that their nonsignatory status spares them the burden of the arbitration agreements between the signatory plaintiffs and SCI-Alabama. Because the nonsignatory plaintiffs’ claims, which are identical to the signatory plaintiffs’ claims, depend on the obligations undertaken by SCI-Alabama pursuant to the contracts containing the arbitration agreements, the non-signatory plaintiffs, like the signatory plaintiffs, are bound by the arbitration agreements. Colonial Sales-Lease-Rental, Inc., d/b/a Colonial RV Ctr. v. Target Auction & Land Co., 735 So.2d 1161 (Ala.1999). This case is remanded for proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HOUSTON, BROWN, and WOODALL, JJ., concur.
LYONS, J., concurs in part and concurs in the judgment.
JOHNSTONE, J., concurs in the rationale in part and concurs in the judgment.